Case 2:19-cv-01009-ES-CLW Document 22 Filed 11/27/19 Page 1 of 2 PagelD: 125

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ROBERT HILL, GREGORY HALL
and ONE PARTICULAR HARBOR, LLC,

Plaintiffs,
V.

ZAMBRIO & ASSOCIATES, LLC
and LOUIS ZAMBRIO,

Defendants.

 

CIVIL ACTION

NO. 2:19-cv-01009

 

 

WITHDRAWAL OF APPEARANCE

TO THE CLERK OF THE DISTRICT COURT:

Kindly withdraw my appearance on behalf of Plaintiffs in the above-captioned

matter. Robert Hill, Gregory Hall and One Particular Harbor, LLC, will still be

represented by the law firm of Zarwin, Baum, DeVito, Kaplan, Schaer & Toddy, P.C. and

Eitan D. Blanc, Esquire.

Dated: \ (“2.1 “AN

ZARWIN, BAUM, DeVITO, KAPLAN,
SCHAER & TODDY, P.C.

BY:__/s/ Brendan G. Lamanna
BRENDAN G. LAMANNA, ESQUIRE
1818 Market Street, 13 Floor .
Philadelphia, PA 19103
215-569-2800 — Phone
215-569-1606 — Fax
bplamanna@zarwin.com
Attorney for Plaintiffs

 
Case 2:19-cv-01009-ES-CLW Document 22 Filed 11/27/19 Page 2 of 2 PagelD: 126

CERTIFICATE OF SERVICE

I, Brendan G. Lamanna, Esquire, attorney for Plaintiffs hereby certify that on the date
written below, a true and correct copy of the foregoing Withdrawal of Appearance, was served

upon the below named via the Court’s electronic filing system.

Seth L. Laver
Goldberg Segalla, LLP
301 Carnegie Center
Suite 200

Princeton, NJ 08540

ZARWIN BAUM DeVITO KAPLAN
SCHAER & TODDY, P.C.

BY:__/s/ Brendan G. Lamanna, Esquire
BRENDAN G. LAMANNA, ESQUIRE
Attorney for Plaintiff

Dated: (20 a 4

 

 
